Acknowledgments
1. 	Applicant’s amendment, filed on 1/10/2022 is acknowledged.  Accordingly claims 1-10 and 21-30 remain pending.
2.	Claims 11-20 have been cancelled. 
3.	This paper is assigned paper No. 20220129, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
5.	Applicant's election, without traverse, of claims 1-10 in the reply filed on 1/10/2022 is acknowledged.
Allowable Subject Matter
6.	Claim(s) 1-10 and 21-30 are allowed, subject to the Examiner’s amendment described below.
Examiner's Amendment
4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this Examiner’s amendment was given in a telephonic interview with Shan He (USPTO Registration No. 68,083) on or about 1/15/2022.
6.	 The Application has been amended one (1) time as follows:
Reid


a headend system comprising:
	a headend processor; and
a non-transitory computer-readable medium storing instructions which are executable by the headend processor to cause the headend system to perform operations comprising: 
receiving a request to generate a time-based token for a meter, the request  specifying a time duration for the time-based token;    
generating the time-based token based on an identifier of the meter and the time duration; and
transmitting the time-based token to the meter which is connected to a mesh network; and
the meter installed at a geographical location and in communication with the headend system through at least the mesh network, the meter comprising: 
a meter processor; and
a non-transitory computer-readable medium storing instructions which are executable by the meter processor to cause the meter to perform steps comprising:
receiving the time-based token;
validating the time-based token, comprising determining that the time-based token is generated for the meter based on information related to the identifier of the meter; and
in response to determining that the time-based token is valid, connecting premises associated with the meter to a resource distribution network for at least the time duration specified in the time-based token.

2. 	(Currently Amended)  The system of claim 1, wherein the operations further comprise, prior to generating the time-based token, sending provisioning data to the meter via at least the mesh network, the provisioning data comprising a secret key and token acceptance parameters.

3.	(Original)  The system of claim 2, wherein the time-based token further comprises an integrity field generated by encrypting at least the identifier of the meter, wherein determining that the time-based token is generated for the meter comprises:
encrypting at least the identifier of the meter using the secret key to generate an authentication code;
comparing the authentication code and the integrity field of the time-based token;
determining that the time-based token is generated for the meter in response to determining that the authentication code matches the integrity field of the time-based token; and


4.	(Currently Amended)  The system of claim 3, wherein 
the operations further comprise generating 
the integrity field of the time-based token is further generated by encrypting at least the serial number of the time-based token and the identifier of the meter; and
the authentication code is further generated by encrypting at least the serial number of the time-based token and the identifier of the meter.

5.	(Currently Amended)  The system of claim 2, wherein the steps further comprise 
determining an acceptable window for the time-based token based on the token acceptance parameters;
determining whether a serial number associated with the time-based token is within the acceptable window, wherein connecting the premises associated with the meter to the resource distribution network is performed in response to determining that the serial number associated with the time-based token is within the acceptable window; and
in response to determining that the serial number associated with the time-based token is outside the acceptable window, declining the time-based token. 

6.	(Original)  The system of claim 5, wherein the token acceptance parameters comprises a negative offset and a positive offset, and wherein determining the acceptable window for the time-based token is performed by:
determining a lower boundary of the acceptable window as a serial number associated with a previous acceptable secure token received at the meter minus the negative offset; and
determining an upper boundary of the acceptable window as the serial number associated with the previous acceptable secure token received at the meter plus the positive offset, wherein the previous acceptable secure token is one of a payment-based token or a time-based token.

7.	(Currently Amended)  The system of claim 1, wherein the steps further comprise: 
in response to determining that the time duration associated with the time-based token has passed, determining a balance associated with the meter; and 


8.	(Currently Amended)  The system of claim 1, wherein 
the time-based token is received from the headend system; and 
the steps further comprise:
generating and transmitting a response to the headend system, wherein the response comprises one or more of the time-based token, a status of the time-based token, or a status of the meter, wherein the status of the time-based token comprises an accepted status or a rejected status, and wherein the status of the meter comprises a disconnected status or a connected status.  

9.	(Currently Amended)  The system of claim 1, wherein 
the time-based token is received from a device coupled to the meter; and 
the steps further comprise:
generating and transmitting an event message to the headend system, wherein the event message comprises the time-based token.  

10.	(Currently Amended)  The system of claim 9, wherein the operations further comprise:
in response to receiving the event message, verifying that the time-based token specified in the event message was generated by the headend system; and
in response to determining that the time-based token specified in the event message was not generated by the headend system, transmitting to the meter a notification indicating that the time-based token was not generated by the headend system, [[; and]]
wherein the steps further comprise in response to receiving the notification indicating that the time-based token was not generated by the headend system[[; and]], connecting or disconnecting the premises from the resource distribution network based on a balance associated with the meter.

11 - 20. (Canceled)

21.	(New) A method, comprising:
receiving, by a meter, a time-based token generated by a headend system, wherein the meter is installed at a geographical location and in communication with the headend system through at least a mesh network; 
validating, by the meter, the time-based token, comprising determining that the time-based token is generated for the meter based on information related to an identifier of the meter; and


22.	(New) The method of claim 21, wherein the time-based token further comprises an integrity field generated by encrypting at least an identifier of the meter, wherein determining that the time-based token is generated for the meter comprises:
encrypting at least the identifier of the meter using a secret key received from the headend system to generate an authentication code;
comparing the authentication code and the integrity field of the time-based token;
determining that the time-based token is generated for the meter in response to determining that the authentication code matches the integrity field of the time-based token; and
determining that the time-based token is not generated for the meter in response to determining that the authentication code does not match the integrity field of the time-based token. 

23. 	(New) The method of claim 21, further comprising:
determining an acceptable window for the time-based token based on token acceptance parameters received from the headend system;
determining whether a serial number associated with the time-based token is within the acceptable window, wherein connecting the premises associated with the meter to the resource distribution network is performed in response to determining that the serial number associated with the time-based token is within the acceptable window; and
in response to determining that the serial number associated with the time-based token is outside the acceptable window, declining the time-based token.

24.	(New) The method of claim 23, wherein the token acceptance parameters comprises a negative offset and a positive offset, and wherein determining the acceptable window for the time-based token is performed by:
determining a lower boundary of the acceptable window as a serial number associated with a previous acceptable secure token received at the meter minus the negative offset; and
determining an upper boundary of the acceptable window as the serial number associated with the previous acceptable secure token received at the meter plus the positive offset, wherein the previous acceptable secure token is one of a payment-based token or a time-based token.

25.	(New) The method of claim 21, further comprising:
in response to determining that the time duration associated with the time-based token has passed, determining a balance associated with the meter; and 


26.	(New) The method of claim 21, wherein the time-based token is received from the headend system, the method further comprising: 
generating and transmitting a response to the headend system, wherein the response comprises one or more of the time-based token, a status of the time-based token, or a status of the meter, wherein the status of the time-based token comprises an accepted status or a rejected status, and wherein the status of the meter comprises a disconnected status or a connected status.  

27.	(New)  The method of claim 21, wherein the time-based token is received from a device coupled to the meter, the method further comprising: 
generating and transmitting an event message to the headend system, wherein the event message comprises the time-based token.  

28.	(New) A non-transitory computer-readable medium storing instructions which are executable by a processor of a meter to cause the meter to perform the steps of:
receiving a time-based token generated by a headend system, wherein the meter is in communication with the headend system through at least a mesh network; 
validating the time-based token, comprising determining that the time-based token is generated for the meter based on information related to an identifier of the meter; and
in response to determining that the time-based token is valid, connecting premises associated with the meter to a resource distribution network for at least a time duration specified in the time-based token.

29.	(New) The non-transitory computer-readable medium of claim 28, wherein the time-based token is received from the headend system, the operations further comprising the step of: 
generating and transmitting a response to the headend system, wherein the response comprises one or more of the time-based token, a status of the time-based token, or a status of the meter, wherein the status of the time-based token comprises an accepted status or a rejected status, and wherein the status of the meter comprises a disconnected status or a connected status.  

30.	(New)  The non-transitory computer-readable medium of claim 28, wherein the time-based token is received from a device coupled to the meter, the operations further comprising the step of: 
generating and transmitting an event message to the headend system, wherein the event message comprises the time-based token.  





Reasons for Allowance
7.	Claims 1-10 and 21-30 are allowed.
8.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Patent WO 2013/024135 to Kamstrup) which discloses: A communication system for a network of consumption meters is disclosed. The system comprises a plurality of consumption meters (2) and a data collector (3) arranged for data communication in a network (1).The system is arranged for individual encrypted communication between each consumption meter and the data collector. In addition, each consumption meter is capable of storing one or more tokens, and the data collector is arranged for sending out data messages attached with a token. Upon receipt of a data message with a token attached, the consumption meter compares the token with any stored tokens, and upon a match accepts the data message, and otherwise disregards the message. A system for secure broadcasting of messages to consumption meters is thereby provided.
receiving a request to generate a time-based token for a meter, the request  specifying a time duration for the time-based token; generating the time-based token based on an identifier of the meter and the time duration; and transmitting the time-based token to the meter which is connected to a mesh network; and the meter installed at a geographical location and in communication with the headend system through at least the mesh network, the meter , as recited in claims 1, 21 and 28.  Moreover, the missing claimed elements from Kamstrup are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Kamstrup disclosures because it is not common to:
receiving a request to generate a time-based token for a meter, the request  specifying a time duration for the time-based token; generating the time-based token based on an identifier of the meter and the time duration; and transmitting the time-based token to the meter which is connected to a mesh network; and the meter installed at a geographical location and in communication with the headend system through at least the mesh network, the meter .  Hence, the claims are allowable over the cited prior art.  Dependent claims 2-10, 22-27 and 29-30 are also allowable for the same reason(s) described above.


 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        2/14/2022